Appeal from an order of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered June 16, 2014. The order, among other things, granted in part the motion of defendant General Motors, LLC for summary judgment and granted in part plaintiff’s motion for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Centra, J.P., Peradotto, Lindley, Curran and Troutman, JJ.